 

 

 

 

 

03-md- 1570 (GBD\G
In re Terrorist Attacks on September 11, 2001
ECF Case
This document relates to: 02-cv-6977 (GBD)(SN)
Ashton et al. v, al Qaeda Islamic Army, et al., 18-cv-11340 (GBD)(SN)
(and member case Nolan, et al. v. Islamic ECE C .
Republic of Iran) ase

 

 

ORDER OF PARTIAL FINAL DEFAULT JUDGMENTS ON BEHALF OF
“NOLAN I” PLAINTIEE IDENTIFIED AT EXHIBIT A

Upon consideration of the evidence and arguments submitted by the Plaintiff identified in
Exhibit A to this Order, the plaintiff in Nolan, et al, v. Islamic Republic of Iran, 18-cv-11340
(GBD\(SN) who is the estate of a victim of the terrorist attacks on September 11, 2001, and the
Judgment by Default for liability only against the Islamic Republic of Iran entered on August 26,

2015 (ECF No. 3008), together with the entire record in this case, it is hereby;

ORDERED that service of process was effected upon the Iran Defendants in accordance
with 28 U.S.C. § 1608(a) for sovereign defendants and 28 U.S.C. § 1608(b) for agencies and
instrumentalities of sovereign defendants;

ORDERED that partial final judgment is entered against the Iran Defendants and on behalf
of the Nolan Hf Plaintiff, as identified in the attached Exhibit A, who is the estate of a victim of
the terrorist attacks on September 11, 2001, as indicated in Exhibit A, and it is

ORDERED that the Plaintiff identified in Exhibit A is awarded: compensatory damages
for decedent’s pain and suffering in an amount of $2,000,000 per estate, as set forth in Exhibit A;

and it is

 
_ Case 1:03-md-01570-GBD-SN Document 5463 Filed 01/07/20 Page 2 of 2

ORDERED that the Plaintiff identified in the expert report attached as Exhibit B to the
Declaration of Jeanne M. O’Grady, dated January 7, 2020 (and identified in Exhibit A), is awarded
economic damages as set forth in Exhibit A and as supported by the expert report and analyses
submitted as Exhibit B of the O’Grady Declaration, and it is |

ORDERED that the Plaintiff identified in Exhibit A is awarded prejudgment interest of
4.96 percent per annum, compounded annually, running from September 11, 2001 until the date
of judgment; and it is

ORDERED that the Plaintiff identified in Exhibit A may submit an application for punitive
damages, economic damages, or other damages (to the extent such awards have not previously
been ordered) at a later date consistent with any future rulings made by this Court on this issue,
and it 1s

ORDERED that the remaining Nolan Plaintiffs not appearing on Exhibit A may submit in
later stages applications for damages awards, and to the extent they are for solatium or by estates
for compensatory damages’ for decedents pain and suffering from the September 11 attacks, they

will be approved consistent with those approved herein for the Plaintiffs appearing on Exhibit A.

Dated: New York, New York SOLORDERED:

____ ASANO 8 20280 _ dap, B. “Dongs

EPR CEP. DANIELS
ted States District Judge

 

 
_Case 1:03-md-01570-GBD-SN Document 5463-1 Filed 01/07/20 Page 1 of 2

EXHIBIT A

 
Case 1:03-md-01570-GBD-SN Document 5463-1 Filed 01/07/20 Page 2 of 2

 

 

    

Thomas Pr Cullen | il | $ 2,000,000.00 | $ ~ | $ 6,597,229.00 | $ 8,597,229.00

 
